Citation Nr: 0334897	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-15 511	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral pes planus.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from November 1998 
to June 2001.  He also had approximately five years and nine 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  In that decision, the Nashville 
Regional Office, in pertinent part, denied service connection 
for a back disorder characterized as mechanical low back 
pain.  In addition, the Nashville Regional Office, in 
relevant portion, granted service connection for bilateral 
pes planus and awarded a 10 percent evaluation for this 
disability, effective from June 30, 2001.  In July 2001, the 
veteran's claims folder was transferred to the Montgomery, 
Alabama VA Regional Office (RO).


REMAND

During the pendency of the current appeal, there was a 
substantial change in the law.  Specifically, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and to complete his/her claim(s).  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  
Such notification includes informing the appellant and 
his/her representative of the VCAA, the criteria used to 
adjudicate the appealed claim(s), the type of evidence needed 
to substantiate the issue(s), as well as the specific type of 
information necessary from the appellant.  

In addition, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his/her 
claim(s).  This particular duty includes the responsibility 
of obtaining all available service medical records and 
relevant post-service treatment records adequately identified 
by the appellant as well as the scheduling of the appellant 
for pertinent VA examinations.  

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  Therefore, since this case is 
being remanded for additional development or to cure a 
procedural defect, the RO in Montgomery, Alabama must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

A complete and thorough review of the claims folder in the 
present case indicates that, with regard to the issues of 
entitlement to service connection for a low back disorder and 
entitlement to an initial increased disability rating greater 
than 10 percent for the service-connected bilateral pes 
planus, the Montgomery RO has informed the veteran of the 
specific provisions of the recently passed VCAA, the criteria 
used to adjudicate the appealed claims, as well as the type 
of evidence needed to substantiate these issues.  
Importantly, however, the Montgomery RO has not notified the 
veteran of the specific type of information needed from him 
or of the proper time period within which to submit the 
requested (one year).  

With regard to the claim for service connection for a low 
back disorder, the Board notes that the service medical 
records reflect that the veteran received treatment for 
chronic intermittent mechanical low back pain in December 
1999 and January 2000.  At the December 1999 treatment 
session, the veteran reported having injured his back one 
year earlier when he lifted heavy equipment.  

At the physical examination conducted in April 2001 pursuant 
to the Medical Evaluation Board proceedings, the veteran 
reported that he had previously experienced, or was 
experiencing at that time, recurrent back pain or some type 
of back problem.  This examination demonstrated that the 
veteran's spine was within normal limits.  The examiner who 
conducted the evaluation did not diagnose a disability of the 
veteran's lumbar spine.  

Significantly, however, the claims folder contains no records 
of post-service medical treatment.  Furthermore, the veteran 
has not been accorded a VA orthopedic examination of his low 
back since his discharge from active military duty in June 
2001.  

With regard to the claim for an initial increased disability 
rating for the service-connected bilateral pes planus, the 
Board notes that the physical examination completed in April 
2001 pursuant to Medical Evaluation Board proceedings 
provided findings which were consistent with moderate 
flexible pes planus bilaterally.  The examiner explained that 
this diagnosed disability was secondary to the depression of 
the longitudinal medial arch on weight bearing with a mild 
amount of bulging along the medial aspect of the veteran's 
talar and navicular joint with mild fixed canula valgus 
deformity which was observed with weight bearing bilaterally.  
Further, this examination of the veteran's lower extremities 
demonstrated muscle strength of 5/5, light touch and 
temperature discrimination which were within normal limits, 
grossly intact vibratory sensation, Achilles and patellar 
deep tendon reflexes which were within normal limits 
bilaterally, and no skin lesions, erythema, or ecchymosis 
about the feet bilaterally.  X-rays taken of the veteran's 
feet showed clinically depressed arches with a decrease in 
the longitudinal medial arch and with a secondary decrease in 
calcaneal inclination angle.  The examiner diagnosed 
moderately symptomatic bilateral flexible pes planus.  

Significantly, as the claims folder contains no records of 
post-service medical treatment, the Board believes that, on 
remand, the Montgomery RO should be given an opportunity to 
obtain any available reports of post-service medical care 
that the veteran may have received for his service-connected 
bilateral pes planus.  Additionally, the veteran should be 
accorded a relevant VA examination of this service-connected 
disability.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the Montgomery RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent (including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).  The claims file must 
include documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issues on appeal.  

2.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all non-VA health care 
providers who have rendered treatment to 
him for the disabilities at issue since 
his separation from service in June 2001.  
After furnishing the veteran the 
appropriate release forms, the RO should 
obtain the complete clinical records from 
each health care provider identified by 
the veteran.

3.  In addition, the RO should obtain the 
veteran's complete clinical records 
relating to treatment received for his 
low back disability and pes planus at the 
VA medical center (VAMC) in Tuskegee, 
Alabama since his separation from active 
military duty in June 2001.  All such 
available records should be associated 
with the claims folder.

4.  Following completion of the above 
development, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA examinations by appropriate 
specialists to determine the nature, 
extent, and etiology of any low back 
disability that he may have and to 
determine the nature and extent of his 
service-connected bilateral pes planus.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.  

The examiners should obtain from the 
veteran his detailed clinical history.  
All pertinent low back and bilateral pes 
planus pathology found on examinations 
should be noted in the evaluation report.  

After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should 
specifically discuss the nature, extent, 
and etiology of any low back disorder 
that he may have.  In particular, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that any low back disability found on 
examination is related to, or caused by, 
his active military service (including 
the in-service episodes of treatment for 
chronic intermittent mechanical low back 
pain in December 1999 and January 2000).  

With regard to the veteran's bilateral 
pes planus, the examiner should discuss 
the presence (including extent and/or 
frequency) or absence of marked deformity 
(pronation, abduction, etc.), 
weight-bearing line over or medial to the 
great toe, inward bowing of the 
tendo-achillis, pain on manipulation and 
use of the feet, pain on manipulation and 
use accentuated, indication of swelling 
on use, characteristic callosities, 
extreme tenderness of plantar surfaces of 
the feet, as well as marked inward 
displacement and severe spasm of the 
tendo-achillis on manipulation which was 
not improved with orthopedic shoes or 
appliances.  In addition, the examiner 
should express an opinion as to the 
overall severity of the veteran's 
bilateral pes planus (e.g., whether this 
disability is best described as moderate, 
severe, or pronounced).  

5.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a low back disorder and 
entitlement to an initial disability 
rating greater than 10 percent for 
bilateral pes planus.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the statement of the case 
in September 2002.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



